770 F.2d 1400
120 L.R.R.M. (BNA) 2342, 103 Lab.Cas.  P 11,566
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.JOHN MORRELL AND COMPANY, Respondent.
No. 84-5760.
United States Court of Appeals,Sixth Circuit.
Argued July 31, 1985.Decided Sept. 9, 1985.

ON PETITION to Enforce an Order from The National Labor Relations board.
Elliott Moore, Charles Donnelly, argued, Deputy Associate Gen. Counsel, N.L.R.B., Washington, D.C., and Gerald P. Fleischut, Director, Region 26, N.L.R.B., Memphis, Tenn., for petitioner.
James V. Coggin, argued, Weintraub, DeHart, Robinson, Coggin & Trotter, James H. Stock, Memphis, Tenn., for respondent.
Before KENNEDY, JONES and MILBURN, Circuit Judges.
PER CURIAM.


1
Upon consideration of the briefs and record herein and after oral argument, the Order of the National Labor Relations Board is AFFIRMED for the reasons stated in the entered opinion of the National Labor Relations Board, 270 N.L.R.B. No. 1 (1984).